Title: From Thomas Jefferson to George Jefferson, 12 May 1803
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington May 12. 1803.
          
          Your’s of Apr. 27. was recieved in due time. I have recieved general information only from my overseer that the tobacco of the last year was of good quality, but he did not say how it was in comparison with other years; the idea impressed on me was that it was better than usual. I wrote immediately to him to hasten it down, as it is essential to me to provide out of it to meet my note of 1300. D. payable at your counting house July 12.   I inclose you a bill of lading of some groceries which left this place about the 8th. to be forwarded to Monticello. they went by the Schooner Active capt Scott J. No. 1. 2. 4. 5. 6. 7. being six barrels & casks, and No. 3. a box of oil. mr Hancocke of Petersburg was to send me two barrels of Syrup of punch or Center, one for Monticello & one for this place. I know not whether he will send both to you, or only the one for Monticello. should he send both, be so good as to forward one here.   in the course of a month or so a clock will be sent from Philadelphia to your address to be forwarded to Monticello. it must go by water, and should it not be so cased as to be waterproof, I will gladly incur the expence of covering the part containing the works with oil cloth, as the rains, while in an open boat would destroy it.   I inclose you 750 Dollars, and draw on you this day for 400. in favor of J. W. Eppes. Accept my affectionate salutations.
          
            Th: Jefferson
          
        